DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.

Claim Objections
Claims 1, 22 and 23 objected to because of the following informalities: 
The claims recite the limitation “said enlarged diameter portion of said cell pushing shaft is in contactable with said front end open portion of said flexible tube” which contains a typographical error with respect to the phrase “is in contactable”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 22, 23 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 22 and 23, the limitation “said front open end of said flexible tube” lacks antecedent basis in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-9, 16-19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Solar et al (U.S. Pub. 2013/0310767 A1) in view of Bacich (U.S. Pat. 5,472,419, hereinafter “Bacich”).
Regarding claim 1, Solar discloses a living cell transplanting device (Fig. 1) comprising a flexible tube 102 (Fig. 1) capable of accommodating living cells and a cell pushing shaft (combination of 104 and 106; Figs. 6A-6B) slidably inserted into said flexible tube; 
wherein said flexible tube has a lumen 127 (Fig. 2) penetrating therethrough from a front end thereof to a rear end thereof and a front end open portion 124 with an inner diameter decreasing toward said front end thereof (i.e., the portion 124 has an open end with a reduced diameter 128 relative to the diameter of the rest of the flexible tube positioned proximally of element 124); 
said cell pushing shaft has 
an end portion (i.e., the front end of the shaft) having an outer diameter smaller than an inner diameter of said front end open portion of said flexible tube (i.e., as illustrated in Fig. 6, the front end of the shaft can extend through the front end open portion of the flexible tube without deformation of the flexible tube) and 

wherein a front end of said enlarged diameter portion is close to said end portion and located at a position rearward from said end portion (as illustrated in Fig. 6A); and 
said enlarged diameter portion of said cell pushing shaft is contactable with said front end open portion of said flexible tube (e.g., a presumed amount of friction is created by sliding the larger diameter portion 104 against reduced diameter front end portion of the flexible tube); and 
said enlarged diameter portion of said shaft passes through said front end open portion with expanding said front end open portion of said tube (see Fig. 6B illustrating that the front end open portion of the flexible tube flares outwardly) and is capable of projecting beyond said front end open portion of said flexible tube (see Fig. 6B; see also Figs. 5A and 6B showing a similar embodiment in which the front end open portion flares outward when the larger diameter portion 104 is inserted through the open portion).

Bacich discloses an infusion tube 13 (Fig. 1) for infusing fluid, comprising a living cell-filling side opening 37 (Fig. 2) provided at a front side 31 (Fig. 2) of the tube, said living cell-filling side opening 37 communicates to a front open end 25 (Fig. 2) of the tube through a lumen 21 (Fig. 2) of the tube to push out living cells filled in said living cell-filling side opening from said front open end by said cell pushing shaft (the limitation “to push out living cells filled in said living cell-filling side opening from said front open end by said cell pushing shaft” recites an intended use; a cell pushing shaft would be capable of being inserted into the lumen in order to push living cells out of the front open end),
said living cell-filling side opening 37 has a first opening portion (defined by edges 41; see Fig. 2) facing a side of said flexible tube and a second opening portion 25 (Fig. 2) facing a rear of said flexible tube, said second opening portion 25 has an arc-shaped edge (as illustrated in Fig. 3, which shows the elevation view of the catheter with the opening portion 25 being semicircular or arc shaped; see also col. 4, lines 54-58 disclosing that the opening portion 25 has an arc length of about 180 degrees), which is in an arc shape extending from one end to the other end (i.e., the opening portion 25 extends from one edge 39 to a second opposite edge 39; see Fig. 3),  
said first opening portion has a semi-elliptical edge 41 (Fig. 2) having a starting edge positioned at a proximal end side thereof, said semi-elliptical edge has a pair of quarter-elliptical tilted edges that extends from said starting edge toward said second 
a width of said first opening portion surrounded by said quarter- elliptical edges becomes gradually larger from said starting edge toward said second opening portion (though a top view of Bacich is not shown, a skilled artisan would understand that the semi-elliptical edge 40 is bifurcated into two quarter-elliptical edges which curve outwardly toward opening portion 25);
wherein the width of said first opening portion is determined in a direction parallel to a line connecting the one end and the other end of the said arc-shaped edge (see width “W” in annotated Fig. 2, below), and said second opening portion is orthogonal to said central axis of said flexible tube, a depth of said arc-shaped edge of said second opening portion, which is measured orthogonal to the central axis of said flexible tube, is about half said inner diameter of said lumen of said flexible tube (see depth “D” in annotated Figs. 2 and 3, below).

    PNG
    media_image1.png
    316
    472
    media_image1.png
    Greyscale

Bacich (U.S. Pat. 5,472,419), Fig. 2 illustrating width “W” of the first opening portion and depth “D” of the arc-shaped edge 25.


    PNG
    media_image2.png
    370
    407
    media_image2.png
    Greyscale

Bacich (U.S. Pat. 5,472,419), Fig. 3 illustrating depth “D” of the arc-shaped edge 25.


Regarding claim 2, Solar discloses that inner and outer diameters of said reduced diameter front end open portion become smaller in a tapered shape toward a front end thereof (see Fig. 6A showing the inner and outer diameters both tapering in a curved manner toward the front end).
Regarding claim 3, Solar discloses that the cell pushing shaft has an inner core formed by a plastically deformable metallic bar- shaped member (see para [0037] disclosing that the portion 106 can be made of steel or nitinol which are both plastically deformable metals).
Regarding claim 5, Solar discloses that the living cell transplanting device has a curved front region (e.g., the front open end portion is curved as shown in Figs. 6A-6B).
Regarding claim 7, Solar discloses that the living cell transplanting device has a curved front region (e.g., the front open end portion is curved to a rounded atraumatic tip as shown in Figs. 6A-6B), but does not appear to disclose that the living cell-filling side opening is provided on a side surface of a front side of said tube, and said side opening is formed at a position located at a side of said curved front region in a curved direction thereof.

Thus, it would have been obvious to provide the side opening on the front side of the tube in Solar, and since the side opening is located on the lateral surface of the tube, it would per se be located on a side surface of the tube; and further, since the tube has curved sides, the side opening would also have a curvature direction.
Regarding claim 8, Solar discloses that the living cell transplanting device may be used to transplant fragments of a living tissue (since the device can transplant fluid, see para [0002], it can transplant small fragments of living tissue so long as such tissue is suspended within the fluid to be transplanted).
Regarding claim 9, Solar does not explicitly disclose that the device is used to transplant small fragments of an ovary to a portion disposed between a serosa of a uterine tube and said uterine tube, however, this recitation appears to limit the intended use of the device and not a structural limitation. As best understood, since Solar is directed to delivering a fluid for the purpose of medical treatment (see Solar at para [0002]) that the device is capable of performing the intended use recited in claim 9.
Regarding claim 16, Solar in view of Bacich appears to disclose that a dimension of the side opening at its maximum width is equal to or close to an inner diameter of said flexible tube.
However, Solar discloses that the flexible tube may have an inner diameter of slightly greater than 0.6 mm, which is the outer diameter of the inner catheter 104 (see para [0069] and a recessed opening such as illustrated in Fig. 11A may have a diameter of 0.127 mm. Given that the starting edge of the opening portion 1213 is considerably 
Regarding claim 22, Solar discloses a living cell transplanting device (Fig. 1) comprising a flexible tube 102 (Fig. 1) capable of accommodating living cells and a cell pushing shaft (combination of 104 and 106; Figs. 6A-6B) slidably inserted into said flexible tube; 
wherein said flexible tube has a lumen 127 (Fig. 2) penetrating therethrough from a front end thereof to a rear end thereof and a front end open portion 124 with an inner diameter decreasing toward said front end thereof (i.e., the portion 124 has an open end with a reduced diameter 128 relative to the diameter of the rest of the flexible tube positioned proximally of element 124); 
said cell pushing shaft has 
an end portion (i.e., the front end of the shaft) having an outer diameter smaller than an inner diameter of said front end open portion of said flexible tube (i.e., as illustrated in Fig. 6, the front end of the shaft can extend through the front end open portion of the flexible tube without deformation of the flexible tube) and 
an enlarged diameter portion 104 (Fig. 6A-6B) of the shaft having an outer diameter larger than said outer diameter of said end portion 302 (i.e., the end portion 302 is inserted through the distal end of portion 104) and said inner 
wherein a front end of said enlarged diameter portion is close to said end portion and located at a position rearward from said end portion (as illustrated in Fig. 6A); and 
said enlarged diameter portion of said cell pushing shaft is contactable with said front end open portion of said flexible tube (e.g., a presumed amount of friction is created by sliding the larger diameter portion 104 against reduced diameter front end portion of the flexible tube), and said living cell-filling side opening communicates to said front open end of said flexible tube through said lumen of said flexible tube to push living cells filled in said living cell-filling side opening from said front open end by said cell pushing shaft (the limitation “to push out living cells filled in said living cell-filling side opening from said front open end by said cell pushing shaft” recites an intended use; a cell pushing shaft would be capable of being inserted into the lumen in order to push living cells out of the front open end),
said side opening has a first opening portion facing a side of said flexible tube (i.e., the first opening portion is at the proximal end side of the opening), and a second opening portion facing a rear of said flexible tube (i.e., the second opening portion is at the distal end side of the opening);
and the living cell transplanting device has a curved front region (e.g., the front open end portion is curved to a rounded atraumatic tip as shown in Figs. 6A-6B), but 
It is noted that Solar does not appear to disclose the side opening having the specific configuration of the first and second opening portions as recited in claim 22.
Bacich discloses an infusion tube 13 (Fig. 1) for infusing fluid, comprising a living cell-filling side opening 37 (Fig. 2) provided at a front side 31 (Fig. 2) of the tube, said living cell-filling side opening 37 communicates to a front open end 25 (Fig. 2) of the tube through a lumen 21 (Fig. 2) of the tube to push out living cells filled in said living cell-filling side opening from said front open end by said cell pushing shaft (the limitation “to push out living cells filled in said living cell-filling side opening from said front open end by said cell pushing shaft” recites an intended use; a cell pushing shaft would be capable of being inserted into the lumen in order to push living cells out of the front open end),
said living cell-filling side opening 37 has a first opening portion (defined by edges 41; see Fig. 2) facing a side of said flexible tube and a second opening portion 25 (Fig. 2) facing a rear of said flexible tube, said second opening portion 25 has an arc-shaped edge (as illustrated in Fig. 3, which shows the elevation view of the catheter with the opening portion 25 being semicircular or arc shaped; see also col. 4, lines 54-58 disclosing that the opening portion 25 has an arc length of about 180 degrees), which is in an arc shape extending from one end to the other end (i.e., the opening portion 25 extends from one edge 39 to a second opposite edge 39; see Fig. 3),  

a width of said first opening portion surrounded by said quarter- elliptical edges becomes gradually larger from said starting edge toward said second opening portion (though a top view of Bacich is not shown, a skilled artisan would understand that the semi-elliptical edge 40 is bifurcated into two quarter-elliptical edges which curve outwardly toward opening portion 25);
wherein the width of said first opening portion is determined in a direction parallel to a line connecting the one end and the other end of the said arc-shaped edge (see width “W” in annotated Fig. 2, above), and said second opening portion is orthogonal to said central axis of said flexible tube, a depth of said arc-shaped edge of said second opening portion, which is measured orthogonal to the central axis of said flexible tube, is 
A skilled artisan would have found it obvious at the time of the invention to modify the flexible tube of Solar to have a side opening provided on a side surface of a front side of the tube, as taught in Bacich, in order to increase the area of the side opening (see Bacich at col. 5, lines 5-7) to expectedly result in delivery of fluid or cells in greater volume or rate, and to provide the desired bluntness at the distal end (see Bacich at col. 4, lines 54-61) which would have been expected reduce tissue damage during use.
Regarding claim 23, Solar discloses a living cell transplanting device (Fig. 1) comprising a flexible tube 102 (Fig. 1) capable of accommodating living cells and a cell pushing shaft (combination of 104 and 106; Figs. 6A-6B) slidably inserted into said flexible tube; 
wherein said flexible tube has a lumen 127 (Fig. 2) penetrating therethrough from a front end thereof to a rear end thereof and a front end open portion 124 with an inner diameter decreasing toward said front end thereof (i.e., the portion 124 has an open end with a reduced diameter 128 relative to the diameter of the rest of the flexible tube positioned proximally of element 124); 
said cell pushing shaft has 
an end portion (i.e., the front end of the shaft) having an outer diameter smaller than an inner diameter of said front end open portion of said flexible tube (i.e., as illustrated in Fig. 6, the front end of the shaft can extend through the front end open portion of the flexible tube without deformation of the flexible tube) and 

wherein a front end of said enlarged diameter portion is close to said end portion and located at a position rearward from said end portion (as illustrated in Fig. 6A); and 
said enlarged diameter portion of said cell pushing shaft is contactable with said front end open portion of said flexible tube (e.g., a presumed amount of friction is created by sliding the larger diameter portion 104 against reduced diameter front end portion of the flexible tube), and said living cell-filling side opening communicates to said front open end of said flexible tube through said lumen of said flexible tube to push living cells filled in said living cell-filling side opening from said front open end by said cell pushing shaft (the limitation “to push out living cells filled in said living cell-filling side opening from said front open end by said cell pushing shaft” recites an intended use; a cell pushing shaft would be capable of being inserted into the lumen in order to push living cells out of the front open end),
said side opening has a first opening portion facing a side of said flexible tube (i.e., the first opening portion is at the proximal end side of the opening), and a second 
and the living cell transplanting device has a curved front region (e.g., the front open end portion is curved to a rounded atraumatic tip as shown in Figs. 6A-6B), but does not appear to disclose that the living cell-filling side opening is provided on a side surface of a front side of said tube, and said side opening is formed at a position located at a side of said curved front region in a curved direction thereof.
It is noted that Solar does not appear to disclose the side opening having the specific configuration of the first and second opening portions as recited in claim 23.
Bacich discloses an infusion tube 13 (Fig. 1) for infusing fluid, comprising a living cell-filling side opening 37 (Fig. 2) provided at a front side 31 (Fig. 2) of the tube, said living cell-filling side opening 37 communicates to a front open end 25 (Fig. 2) of the tube through a lumen 21 (Fig. 2) of the tube to push out living cells filled in said living cell-filling side opening from said front open end by said cell pushing shaft (the limitation “to push out living cells filled in said living cell-filling side opening from said front open end by said cell pushing shaft” recites an intended use; a cell pushing shaft would be capable of being inserted into the lumen in order to push living cells out of the front open end),
said living cell-filling side opening 37 has a first opening portion (defined by edges 41; see Fig. 2) facing a side of said flexible tube and a second opening portion 25 (Fig. 2) facing a rear of said flexible tube, said second opening portion 25 has an arc-shaped edge (as illustrated in Fig. 3, which shows the elevation view of the catheter with the opening portion 25 being semicircular or arc shaped; see also col. 4, lines 54-
said first opening portion has a semi-elliptical edge 41 (Fig. 2) having a starting edge positioned at a proximal end side thereof, said semi-elliptical edge has a pair of quarter-elliptical tilted edges that extends from said starting edge toward said second opening portion as curving (this limitation is understood to mean that the pair of quarter-elliptical edges collectively define the semi-elliptical edge; though a top view of Bacich is not shown, a skilled artisan would understand that the semi-elliptical edge 40 is bifurcated into two quarter-elliptical edges which diverge to a point on the proximal end of the side opening; the tilted edges are arranged inclined with respect to a central axis of said flexible tube, i.e., as shown in the axial view of Fig. 2, the edges 41 slope downward toward opening portion 25; see also col. 5, lines 5-6 disclosing that the edges are “concavely curved”);
an inside distance between the one end and the other end of the arc-shaped edge is about equal to the inner diameter of a portion having the side opening of the lumen of the flexible tube (i.e., the distance between points 39 is about equal to the inner diameter of the lumen where the side opening is located).
A skilled artisan would have found it obvious at the time of the invention to modify the flexible tube of Solar to have a side opening provided on a side surface of a front side of the tube, as taught in Bacich, in order to increase the area of the side opening (see Bacich at col. 5, lines 5-7) to expectedly result in delivery of fluid or cells in greater .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Solar et al (U.S. Pub. 2013/0310767 A1) in view of Bacich (U.S. Pat. 5,472,419), further in view of Inaba (U.S. Pat. 4,662,381, hereinafter “Inaba”).
Regarding claim 4, Solar in view of Bacich does not appear to disclose, in the embodiments in Figs. 1-6, that the cell pushing shaft has a regulation member for regulating a projection length of a front end portion thereof; said regulation member being brought into contact with said rear end of said flexible tube after said enlarged diameter portion projects beyond said reduced diameter front end open portion of said flexible tube.
Inaba discloses a medical device in which an outer tube 1a (Fig. 2) interacts with a shaft tube 7 (Fig. 1) at the location of a regulation member 9 (Fig. 1), which regulates the length over which the shaft may project out of the distal end of the outer tube 1a, by causing the stop to contact the rear end of the outer tube 1a when the front end of the shaft tube 7 extends from a front open end 3 (Fig. 2) of the outer tube 1a (see Fig. 2).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the embodiment in Figs. 1-6 of Solar in view of Bacich to incorporate a regulation member in the form of a stop, as disclosed in Inaba, in order to control the length over which the shaft may extend from the front open end of the flexible tube (see Inaba at col. 7, lines 32-40).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered. The previous rejection has been withdrawn and a new grounds of rejection has been applied using a reference (Bacich) that does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
02/15/2022